DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-41 are pending in the current application.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. In this instance the applicant’s prior patent AU-2006200663A2 has been cited by the examiner on form PTO-892.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0083], line 3 recites “pump 28”.  This should be “pump 29”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the Regarding claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the Regarding claimed invention.


Claims 1-7, 17-25 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstenberger, US 7455023. Gerstenberger discloses a water vessel hull protector (Abstract, Figures 9-10) including: a support frame (#25,#26) defining an internal volume within which a watercraft can be removably located; and, at least one barrier skin (#1) configured to extend across the internal volume of the support frame, and mounted to the support frame to extend above the waterline to separate the support frame from an external water body in order to prevent fouling of the support frame by marine growth. (Col.12, Lines 32-42). See figure 10 where the protection cover (#1)  extends above waterline (#11).
Regarding claim 2: Gerstenberger discloses wherein the support frame includes a number of frame members (#25) which are generally attached together or relative to one another in order to define the internal volume (Fig. 10).
Regarding claim 3: Gerstenberger discloses wherein the frame members are provided in the form of inflatable and deflatable members. (Col.12, Lines 34-36).
Regarding claim 4: Gerstenberger discloses wherein the support frame bounds a docking zone dimensioned to receive the hull of the watercraft in the use condition. (Fig.10, a marine vessel (#4) is showed in hidden line).
Regarding claim 5: Gerstenberger discloses wherein the frame members (Item 25) are elongate and/or hollow. (Fig.9)
Regarding claim 6: Gerstenberger discloses wherein the frame members are submergible or partially submergible. (Fig. 10)
Regarding claim 7: Gerstenberger inherently discloses that wherein the frame
members are made from a flexible and sealable material because it is inflatable and deflatable. (Col.12, Lines 34-36).
Regarding claim 17: Gerstenberger discloses wherein the support frame is a floating support frame. (Col.12, Lines 34-36).
Regarding claim 18: Gerstenberger discloses wherein the support frame supports the at least one skin barrier. (Fig.9)
Regarding claim 19: Gerstenberger discloses wherein the at least one barrier skin is mounted to the support frame about an outer, upper side of the support frame. (Fig.9)
Regarding claim 20: Gerstenberger discloses wherein the at least one barrier skin is water impermeable. (Col.8, Lines 54-58)
Regarding claim 21: Gerstenberger discloses wherein the at least one barrier skin is made from a polymeric or plastic material. (Col.8, Line 54- Col.9, Line 3)
Regarding Claim 22: Gerstenberger discloses wherein the at least one barrier skin spans the docking zone of the support frame. (Col.7, Lines 39-43)
Regarding Claim 23: Gerstenberger discloses wherein the at least one barrier skin is generally v-shaped or u-shaped with at least one lower spine portion at least toward a forward end of the barrier skin. (Fig.8)
Regarding Claim 24: Gerstenberger discloses wherein the at least one barrier skin includes a pair of upper side edges. (Fig.8)
Regarding Claim 25: Gerstenberger discloses wherein the at least one barrier skin is mounted to the support frame at a position above the waterline of the support frame when the support frame is in the raised, use condition. (Fig.8)
Regarding Claim 39: Gerstenberger discloses at least one pump (#6).
Regarding Claim 40: Gerstenberger discloses wherein the pump is provided within the internal volume. (Col.9, Lines 48-63)
Claims 1, 2, 4-6, 8-11, 17-25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood, US 3685477.  Wood discloses a water vessel hull protector (Abstract) including: a support frame (Frameworks, Col .2, Lines 37-52) defining an internal volume (S) within which a watercraft can be removably located; and, at least one barrier skin (B) configured to extend across the internal volume of the support frame, and mounted to the support frame to extend above the waterline to separate the support frame from an external water body in order to prevent fouling of the support frame by marine growth. (Abstract). See figure 4 where the edge of the protection bag (B) is extended around the frame into the interior of framework, thus inherently discloses that the bag is above the waterline because the framework is floated on water.
Regarding Claim 2: Wood discloses wherein the support frame includes a number of frame members (Col.2, Line 53- Col.3, Line 5) which are generally attached together or relative to one another in order to define the internal volume (Fig. 1).
Regarding Claim 4: Wood discloses wherein the support frame bounds a docking zone
dimensioned to receive the hull of the watercraft in the use condition. (Col.2, Line 37-46)
Regarding Claim 5: wood discloses wherein the frame members (Items 10, 12, 14, 16, 18, 20, 22, 24, 32, 34, 36) are elongate and/or hollow. (Fig.1-2)
Regarding Claim 6: Wood discloses wherein the frame members are submergible or
partially submergible. (Col.2, Lines 3-5)
Regarding Claim 8: Wood discloses wherein the support frame includes a forward portion (F) and a displaceable rear gate portion (G).
Regarding Claim 9: Wood discloses wherein the rear gate portion is attached relative to the forward portion about a hinge (40), or similar assembly, on each lateral side of the support frame. 
Regarding Claim 10: Wood discloses wherein the forward portion is approximately two thirds of the length of the support frame and the rear, gate portion makes up the other approximately one third of the length of the support frame (Fig.2).
Regarding Claim 11: Wood discloses wherein one or more weights (46) are provided in association with the gate portion to ensure that the gate portion moves into a submerged position when deflated.
Regarding Claim 17: Wood discloses wherein the support frame is a floating support frame (Col.2, Lines 3-5).
Regarding Claim 18: Wood discloses wherein the support frame supports the at least one skin barrier (B).
Regarding Claim 19: Wood discloses wherein the at least one barrier skin is mounted to the support frame about an outer, upper side of the support frame. (Fig.4)
Regarding Claim 20: Wood discloses wherein the at least one barrier skin is water
impermeable (Col.1, Lines 65-67).
Regarding Claim 21: Wood discloses wherein the at least one barrier skin is made from a polymeric or plastic material. (Col.2, Lines 48-51)
Regarding Claim 22: Wood discloses wherein the at least one barrier skin spans the docking zone of the support frame. (Fig.1)
Regarding Claim 23: Wood discloses wherein the at least one barrier skin is generally v-shaped or u-shaped with at least one lower spine portion at least toward a forward end of the barrier skin (Fig.2).
Regarding Claim 24: Wood discloses wherein the at least one barrier skin includes a pair of upper side edges (Fig.4).
Regarding Claim 25: Wood discloses wherein the at least one barrier skin is mounted to the support frame at a position above the waterline of the support frame when the support frame is in the raised, use condition (Fig.4).
Regarding Claim 27: Wood discloses wherein the at least one barrier skin is mounted to an outer upper side of the support frame (Fig.4). 
Regarding Claim 28: Wood discloses wherein the at least one barrier skin is releasably attached to the support frame (Col.2, Lines 17-22).
Regarding Claim 29: Wood discloses wherein the at least one barrier skin is securely
attached relative to the support frame (Fig.4).
Regarding Claim 30: Wood discloses wherein the at least one barrier skin is mounted to the support frame using an attachment mechanism (54, (Fig.4).
Regarding claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a Regarding claimed invention may not be obtained, notwithstanding that the Regarding claimed invention is not identically disclosed as set forth in section 102, if the differences between the Regarding claimed invention and the prior art are such that the Regarding claimed invention as a whole would have been obvious before the effective filing date of the Regarding claimed invention to a person having ordinary skill in the art to which the Regarding claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12,13 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, US 3685477 in view of Nelson, US 7047900. Wood discloses the invention set forth above, but does not explicitly disclose wherein the rear gate portion is inflated and deflated to move the rear gate portion between a floating position and a submerged condition or where inflation valves are located on each of the forward portion and the rear gate portion.  Wood also does not explicitly disclose hook and loop fasteners for attaching the barrier skin to the support frame.  Nelson discloses an inflatable watercraft storage apparatus with an inflatable side portion 11 and an inflatable rear gate portion 19, 20 (see Column 5, lines 53-59). Nelson also discloses the use of hook and loop fasteners for the attachment mechanism (Col 5, lines 65-67; Col 6, lines 28-31; (Figs. 9 & 12).  It would have been obvious to one of ordinary skill in the art before the invention was made to modify the apparatus of Wood by using hook and loop fasteners to secure the barrier skin to the support frame.  Doing so allows the barrier skin to be easily detached for cleaning storage or transportation.  The particular limitations of claims 32-37 are simple design choices easily arranged or configured by an artisan using a hook and loop fastening system.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, US 3685477 in view of Goves, US 10065709.  Wood discloses the invention set forth above, but does not explicitly disclose inflatable pillows attached to the forward end of the support frame.  Goves discloses a cradle assembly for boats having a frame 10 with inflatable pillows 12 attached at a forward end of the frame to absorb impact from the boat when entering the cradle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wood by installing inflatable pillows at the forward end of the frame to absorb impact from the boat as it enters the frame. Doig so protect both the frame and the boat from damage.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gerstenberger, US 7455023 or Wood, US 3685477 in view of JP H0796891. Gerstenberger and Wood disclose the inventions set forth above, but neither explicitly disclose mooring rings at an upper portion of the support frame.  JP H0796891 discloses the same (#6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gerstenberger or Wood by adding mooring rings as disclosed by JP H0796891 to limit the relative movement between the frame and the vessel by securing the vessel to the frame with lines run through the mooring rings.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gerstenberger, US 7455023 or Wood, US 3685477 in view of Faidi, US 5549069. Gerstenberger and Wood disclose the inventions set forth above, but neither explicitly disclose the barrier skin is mounted in an over-the-top configuration extending around the support frame.  Faidi discloses a watercraft enclosure for shielding a vessel from direct contact with the water comprising a frame 22 with a water impervious bag 34 mounted around the frame in an over-the-top configuration (see Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gerstenberger or Wood by wrapping the support frame within the barrier skin as disclosed by Faidi to prevent the support frame from becoming fouled by marine growth.
Claim 38 rejected under 35 U.S.C. 103 as being unpatentable over Gerstenberger, US 7455023 or Wood, US 3685477 in view of Barber, AU 2006200663 (disclosed in the specification by the applicant). Gerstenberger and Wood disclose the inventions set forth above, but neither explicitly disclose a drainage sheet above the barrier skin.  Barber discloses the same in the form of a rope mat M which allows water to drain away from the vessel hull.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gerstenberger or Wood by adding a drainage sheet above the barrier skin to allow water to more effectively be removed from contact with the watercraft hull.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Gerstenberger, US 7455023 in view of Swan, US 9126655.  Gerstenberger discloses the invention set forth above, but does not explicitly disclose wherein the support frame members are manufactured from a drop stitch fabric.  Swan discloses a paddleboard of drop stitch construction of inflatable materials.  Drop stitch is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the support frame members of drop stitch fabric to enhance the durability and transportability of the frame members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617